DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5, 7, and 10-13, reference is made to “operation temperature/first electrode current characteristic of a threshold voltage.” It is unclear whether the “/” represents “either or”, “or”, or “and”. This is in contrast to the “ON/OFF operation of a switching element” where it is clear that the switch is either on or off. However, since the figure can use both operation temperature characteristics and first electrode current characteristics of a threshold voltage, it is unclear what scope is being claimed with the “/”. For purposes of advancing prosecution and consistency with the specification, the “/” will be interpreted as “and” where both characteristics are used.
Regarding claims 6, 8, 9, and 14-16, these claims are rejected since they depend on claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson (US 9,030,054).
Regarding claim 1, figures 3-5 of Jacobson teach a switching element control circuit for controlling an ON/OFF operation of a switching element [eg. 12,14] which includes a first electrode [eg. source], a second electrode [drain], and a third electrode [gate], the switching element control circuit comprising: a third electrode voltage control part [Gate driver output stage of fig. 3] which controls a third electrode voltage for controlling the ON/OFF operation of the switching element; a temperature detection part [48] which detects an operation temperature of the switching element; a first electrode current detection part [that related to 64] which detects a first electrode current flowing through the switching element; a memory part [Logic and Nonvolatile Memory portion of 16] which stores information (initial data at step 702 of fig. 5) including an initial threshold voltage of the switching element (initial values of V1REF and V2REF before they are adjusted in step 708) and information relating to an operation temperature/first electrode current characteristic of a threshold voltage of the switching element (in step 708, operating temperature and switching current are used to adjust V1REF and V2REF); and a threshold voltage calculation part [eg. processing portion of 21] which calculates a threshold voltage at a time of operating the switching element based on information including the initial threshold voltage, the operation temperature of the switching element detected by the temperature detection part and the first electrode current detected by the first electrode current detection part, and the information relating to the operation temperature/first electrode current characteristic of the threshold voltage of the switching element, wherein the third electrode voltage control part controls the third electrode voltage based on the threshold voltage at the time of operating the switching element calculated by the threshold voltage calculation part at the time of bringing the switching element into an ON state.
Regarding claim 5, figures 3-5 of Jacobson teach wherein the information including the initial threshold voltage and the information relating to the operation temperature/first electrode current characteristic of the threshold voltage of the switching element are stored in the memory part in advance.
Regarding claim 13, figures 3-5 of Jacobson teach wherein the information relating to the operation temperature/first electrode current characteristic of the threshold voltage of the switching element includes data where the operation temperature of the switching element, the first electrode current, and the threshold voltage corresponding to the operation temperature and the first electrode current of the switching element, form a set.
Regarding claim 14, figures 3-5 of Jacobson teach wherein the switching element is a MOSFET, an IGBT or a HEMT.
Regarding claim 15, figures 3-5 of Jacobson teach wherein the switching element is formed using a material which contains GaN, SiC (col. 18, lines 24-26) or Ga2O3.
Regarding claim 16, figures 3-5 of Jacobson teach a power module comprising: a switching element which includes a first electrode, a second electrode, and a third electrode; and the switching element control circuit which controls an ON/OFF operation of the switching element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896